DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 6/25/2021 "Restriction Requirement," the 11/23/2021 Response [hereinafter "11/23 Response"] elects Species A1, without traverse, and Species B2, with traverse. 
The 11/23 Response presents three contentions for why requiring election between Species B1 and B2 should be withdrawn:
As a first contention, the Response contends that "Examiner fail[ed] to provide a specific reason why Species B1 and B2 are independent or distinct  from each other." In attempting to support this contention, the Response  contends that "the Examiner refers to the embodiments’ figures and related portions of the specification, and provides a generic example, without explaining how Specie B1 is distinct or independent from Specie B2."
In response to the first contention, it appears the first contention is an allegation lacking basis in fact—perhaps the Response preparer, perhaps in good faith, missed that the Restriction Requirement expressly explains (see, for example, the bottom two sub-paragraphs in paragraph 01 in page 2 of the 6/25/2021 Restriction Requirement) the difference between Species B1 and B2. 
The first contention, therefore, is not persuasive as being a contention lacking bases in fact.
As a second contention, the Response the overlapping scope of Species B1 and B2 renders improper the requiring of election between Species B1 and B2.
In response, the second contention on its face is a misdirection. To be persuasive, the traversal must show that the explained mutually exclusive features making the species independent or distinct (and causing undue burden on examination, as explained in the Restriction Requirement) are in fact not mutually exclusive. 
The second contention, therefore, is not persuasive as being a contention that commits the fallacy of misdirection.
As a third contention, the Response appears to be contending, again without any basis in fact, as a bare allegation, "that Patent Office expansive databases and searching capabilities that [sic] would allow searching of a single additional feature … not [to] be overly burdensome." 
In response, and regardless of the complementary words re the Patent Office resources, the third contention is a mere allegation that examining all species is not burdensome, which is a general allegation. Accordingly, this contention is construed to NOT be a traversal. See M.P.E.P. § 818.03(a). 
The Response identifies claims 1-8, 12-17, 19, and 20 as being directed to the elected invention. 
Accordingly, claims 9-11 and 18 are withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR § 1.142(b). 
The previous office action made final the Restriction requirement. 
The 6/215/2021 Restriction Requirement and its finality are proper, and they are therefore maintained. 
Objections to the Drawings
02.	The drawings are objected to under 37 CFR § 1.83(a) because they fail to "show every feature of the invention specified in the claims."
The following is a quotation of part of 37 CFR § 1.83(a): 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
The following is a quotation of part of 37 CFR § 1.83(b):
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
The following is a quotation of part of 37 CFR § 1.83(c):
Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of [37 CFR] § 1.81(d).
The following is a quotation of part of 37 CFR § 1.84(n):
Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols [that] have a universally recognized conventional meaning and are generally accepted in the art. [S]ymbols [that] are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
The following is a quotation of part of 37 CFR § 1.84(p)(1):
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view ... to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
The following is a quotation of part of 37 CFR § 1.84(p)(5):
"Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings."
The feature(s) listed below, therefore, must be shown in a figure showing the embodiment describing the elected invention and adequately identified in the specification, or be canceled from the claims: 
a.	"round connections arranged on the main surface of the semiconductor package and surrounded the radio-frequency line element on at least two sides," as claim 7 recites.
To avoid abandoning this Application, Applicant must file, in the Response to this Office Action, corrected drawing sheets complying with 37 CFR § 1.121(d), or, alternatively, AN ALTERNATIVE/ADDITIONAL EXAMPLE, IF APPLICABLE: file an amendment to the specification complying with 37 CFR § 1.121(b), or, alternatively, must provide, in the Response to this Office Action, a persuasive reasoning, supported by bases in fact, showing where, in fact, the figure(s) show the above noted feature(s).
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d).
The next Office Action will notify Applicant of the required correction if the changes are not acceptable. 
This objection to the drawings will not be held in abeyance. A request to hold objections to the drawings in abeyance will not be considered a bona fide attempt to advance the application to final action (37 CFR § 1.135(c)). 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
35 U.S.C. § 112 Rejections of the Claims
03.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
04.	Claims 1-8, 12-16, 19-21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention.
With respect to the independent claims, "and wherein the microwave-integrated circuit comprises at least one of microwave transmitters, microwave transceivers, microwave sensors, or microwave detectors," renders indefinite the scope of the claims. Because it is unclear whether there is at least one of the circuits or at least one circuit, or at least plural of one kind of circuits.
It is noted that the claims now recite the broad "at least" and the narrow "circuits."
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) would be indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See M.P.E.P. § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the narrower feature is (a) merely exemplary of the remainder of the claim and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). 
The lack of clarity in the above noted features is especially detrimental because it appears to be a significant part of the recitation of the dependent claim 12. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112, second paragraph, is proper"). And M.P.E.P. § 2173.05(b) explicitly notes that "[w]hen relative terms are used in claims wherein the improvement over the prior art rests entirely upon size or weight of an element in a combination of elements, the adequacy of the disclosure of a standard is of greater criticality." See, also, Halliburton Energy Services, Inc. v. M-I LLC 85 USPQ2d 1654 (Fed. Cir., 2008) (noting the importance of a patent clearly distinguishing itself from the prior art). 
With respect to claim 7, "ground connections (in the plural) arranged on the main surface of the semiconductor package and surrounded [sic] the radio-frequency line element (in the singular) on at least two sides" does NOT make sense. 
Especially because there is no drawing showing on at least two sides, let alone the whole recitation noted above, a person skilled in the art would not know whether the plural connections surround a line element, or whether one connection surrounds a line element, and there are plural such combinations, or whether the line element surrounds the connections (in the plural), or whether a single line element surrounds a single connection and there are plural such combinations, and thus would not be on notice of the bounds of the protected invention that she must avoid infringing. See, for example, Biosig Instruments, Inc. v. Nautilus, Inc., 715 F.3d 891, 106 U.S.P.Q.2d 1554 (Fed. Cir. 2013) (stating that "the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent." Citation deleted).
Accordingly, claim 7 violates 35 U.S.C. § 112(b) for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention. 
The claims being definite is a threshold issue to determining scope of the claims and thus determining their patentability over the prior art. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Response To Arguments
05.	The 6/7/2022 Response fails to present any specific argument for why the claims would be allowable. Examiner has issued an interview summary specifying that substantive agreement was not reached. 
CONCLUSION
06.	Applicants' amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814